Title: To Thomas Jefferson from Ernst Frederick Gayer, 13 October 1792
From: Gayer, Ernst Frederick
To: Jefferson, Thomas



Sir
Philadelphia Octob. 13th. 1792

I had some time ago the honor to lay before You a model of an instrument I had constructed, whereby three angles might be measured at the same time, in the same manner as by three persons with three different instruments, whereby as I flattered myself, the present method of ascertaining the longitude at sea might be much improved. I have since made several improvements to this instrument to render it more useful at sea for the above mentioned purpose. Tho’ I am convinced that this is an invention of some utility, yet I am too diffident of my own knowledge and judgment to be assured that it will answer all the purposes intended thereby. From this cause I think it my duty to submit my instrument to the examination of those who are able to ascertain the real value thereof and I should be happy to have their opinion thereon. To whom could I therefore apply with more reason than to You, Sir, whose transcendent abilities are justly accounted the ornament of the Western hemisphere, and who have deigned to look on some of my work with a favorable eye. I therefore humbly solicit the favor, that You will please to appoint a time when You will permit me to lay this instrument before you and to explain the principles thereof. I have the honor to be with the utmost respect Sir Your most obedient and most humble servant

Ernst Frederick Gayer

